Citation Nr: 1418543	
Decision Date: 04/25/14    Archive Date: 05/02/14

DOCKET NO.  10-31 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Rutkin, J.M.
INTRODUCTION

The Veteran had active service from February 1945 to March 1947. 

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Waco, Texas.  The Board denied entitlement to TDIU in an August 2012 decision.  In a June 2013 Order, the United States Court of Appeals for Veterans Claims (Court) endorsed a joint motion for remand (JMR), vacated the Board's August 2012 decision, and remanded the claim for compliance with the instructions in the joint motion.  

The Veteran testified at a hearing before an RO Decision Review Officer (DRO) in June 2011.  He then testified before the undersigned Veterans Law Judge in a hearing at the RO in April 2012.  A transcript of each hearing is of record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In the JMR, the parties agreed that additional evidence pertaining to hearing loss was associated with the claims file within one year of a January 2009 rating decision granting entitlement to a 70 percent rating for bilateral hearing loss.  As noted in the JMR, the additional evidence consists of a June 2009 VA audiological examination, lay statements from the Veteran dated in June 2009 and September 2009, a statement from the Veteran's wife dated in June 2009, and a statement from a former business associate.  The JMR noted that because the aforementioned evidence was received within one year of the February 2009 notification letter that the provisions of 38 C.F.R. § 3.156(b) involving when new and material evidence is received prior to the expiration of the appeal period may be for application.  The Board was instructed to make an initial finding in this regard.  

Upon review, the Board finds that the provisions of 38 C.F.R. § 3.156(b) are indeed applicable in this case.  

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. After conducting any further development that may be warranted, issue a new rating decision adjudicating the claim for a rating greater than 70 percent for bilateral hearing loss, taking into account all evidence associated with the record since the January 2009 rating decision.  The AOJ is advised that the increased rating claim remains pending from November 2008 by virtue of the new and material evidence submitted within one year of that decision.  38 C.F.R. § 3.156(b). The Veteran must be notified of the new rating decision and his appellate rights.  

2. The TDIU claim should not be recertified to the Board until the appeal period has passed following mailing of the above rating decision to the Veteran.  If the Veteran timely perfects an appeal of the increased rating claim for hearing loss, the TDIU claim should be recertified at the same time as that appeal. 

3. If additional evidence pertaining to TDIU is associated with the file while on remand, readjudicate the claim.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  However, as discussed in the preceding instruction, the case should not be returned to the Board prior to expiration of the appeal period with respect to the increased rating claim for hearing loss. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

